                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION

DENEEN MARTIN,

       Plaintiff,
                                                  CIVIL ACTION FILE
v.                                                NO. 4:18-CV-197

WAL-MART STORES EAST, LP,

       Defendant.
                          PROPOSED MODIFIED SCHEDULING ORDER

       In consideration of Fed. R. Civ. P. 16(b), the Local Rules, the Rule 26(f) Report, and the parties’

Joint Motion to Extend Discovery and Other Deadlines, the Court modifies the prior scheduling

deadlines as indicated below. The Court would note that this is now the fifth order in the case extending

deadlines. See docs. 22, 26, 28 and 37. There will be no more.
CLOSE OF DISCOVERY                                                  November 4, 2019

JOINT STATUS REPORT DUE                                             November 11, 2019

LAST DAY FOR FILING CIVIL MOTIONS                                   December 2, 2019
INCLUDING DAUBERT MOTIONS, BUT
EXCLUDING MOTIONS IN LIMINE


       SO ORDERED, this 13th day of September, 2019.



                                      _____________________________
                                     ___
                                       __________ _ ____________
                                                               _ ____
                                                                   _____
                                                                   __
                                      Christopher
                                      Chr        er L. Ray
                                         ristophher
                                              States
                                      Unitedd S       Magistrate
                                                tates Mag
                                                        a istrate
                                      Southern District of Georgia
